UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1198



WEYNSHET ASSEFA GIDEY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-512-983)


Submitted:   August 22, 2005             Decided:   September 7, 2005


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Paul J. McNulty,
United States Attorney, Tara Louise Casey, Assistant United States
Attorney, Richmond, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Weynshet Assefa Gidey, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming without opinion the immigration judge’s

decision denying her applications for asylum, withholding from

removal and withholding under the Convention Against Torture.*

Finding no error, we deny the petition for review.

            A    determination      regarding       eligibility     for    asylum    is

conclusive if supported by substantial evidence on the record

considered as a whole.            INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).         Our     review     of     the     Board’s     “asylum     eligibility

determination is most narrow . . . [and] recognizes the respect we

must accord the [Board’s] expertise and its status as the Attorney

General’s    designee      in    deportation       decisions.”       Lopez-Soto     v.

Ashcroft, 383 F.3d 228, 233 (4th Cir. 2004) (alterations added).

Administrative         findings    of     fact     are   conclusive       unless    any

reasonable      adjudicator       would    be     compelled    to   decide    to    the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2000).               We will reverse the

Board “only if the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)



     *
      This court will not review the Board’s denial of Gidey’s
applications for withholding from removal and withholding under the
Convention Against Torture because Gidey did not raise specific
issues with respect to those forms of relief in her brief.

                                          - 2 -
(internal quotation marks and citation omitted). We find there was

no such compelling evidence.      Accordingly, we will not reverse the

Board’s decision.

           We thus deny the petition for review.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 3 -